I dissent on the ground that though there may be sufficient evidence to show that the defendant gave false testimony and is unfit to teach in an institution of learning yet the evidence is insufficient to sustain a finding of guilt of perjury in the first degree upon the theory on which the case was tried, or to sustain a finding that the "program of the Communist International" was used "in making the policy or guiding the actions of a communist unit at the College of the City of New York" within the meaning of the charge of the trial judge.